Hodges, J.
1. Where the owner of personal goods intrusts them to another, to be cared for until called for by the owner, the person so intrusted with them becomes the agent of the owner for the purposes of the bailment; and where such agent refuses to return the property on demand, a possessory warrant will lie in favor of the owner.
2. The fact that such an agent sold to the bailor certain goods on credit would not entitle him to hold the property as payment of the debt, and such a defense would avail naught on the trial of the possessory warrant.
3. The judge of the superior court did not err in declining to sanction the certiorari. Judgment affirmed.